Citation Nr: 1626759	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure and/or exposure to jet engine exhaust, for substitution or accrued benefits purposes.

2.  Entitlement to service connection for bullous emphysema, to include as due to herbicide exposure and/or exposure to jet engine exhaust, for substitution or accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran initially was the appellant for the claims on appeal but he died in March 2013, during the pendency of his appeal.  Due to the Veteran's death, as required by law, the Board dismissed the Veteran's claims in an April 2013 decision.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1302 (2015).

The appellant is the Veteran's surviving spouse and she has been substituted as the claimant for the purpose of processing these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The Veteran died in March 2013, and the appellant duly completed VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) in April 2013.  See Fast Letter 10-30 (Aug. 10, 2010).  In July 2013, the RO notified her that it would proceed with adjudication of the deceased Veteran's claims on the basis of her being substituted as the claimant.

In March 2014, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the record, in May 2015 and January 2016 rating decisions, the appellant was granted service connection for stage IV lung cancer and peripheral neuropathy of the lower extremities; issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the appellant has not submitted any documents indicating that she is not satisfied with the decisions, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

In the March 2014 Board remand, the Board stated that the Veteran had asserted his belief that his bullous emphysema and bronchitis were the result of his exposure to herbicides.  He also suggested that his pulmonary problems were attributable to jet exhaust fumes.  The Board requested that a VA opinion be provided to address the etiology of the Veteran's bronchitis and emphysema.  Since that remand, the Veteran's exposure to herbicides, while serving as a jet engine mechanic at U-Tapao Airfield, Thailand during the Vietnam War, has been established.  See May 2015 rating decision.  

In a November 2015 VA opinion, the examiner opined that it is less likely than not that the claimed bronchitis and bullous emphysema are a result of, active military service, including due to claimed exposure to jet engine exhaust in his military occupation as a jet mechanic.  The examiner based his opinion on there being "no sound medical evidence showing jet engine exhaust as being causative for bronchitis or bullous emphysema."  However, no specific opinion was provided that addressed whether there was any causal relationship or medical nexus between the Veteran's herbicide exposure and his bronchitis and emphysema.  Upon further review of the record, it appears that this may have been a basis for service connection as asserted by the Veteran, and as his exposure to herbicides has been established, a specific opinion on this possible causal relationship must be addressed.  Also, because on remand, service connection was established for lung cancer, the examiner should address whether the Veteran's claimed bronchitis and bullous emphysema have any etiological relationship with that disorder.  Therefore, a remand is required to provide an addendum VA opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA opinion from the November 2015 examiner, or another appropriately qualified examiner if he is not available.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bronchitis and emphysema are etiologically related to his active duty service, to include herbicide exposure, or caused or aggravated (permanently worsened) by a service-connected disability to include lung cancer.  

In providing the above opinion, the examiner should recognize that the Veteran's exposure to herbicides, while serving as a jet engine mechanic at the U-Tapao Airfield, Thailand, has been established.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the lay statements regarding the onset of the Veteran's symptomatology.  If the examiner is unable to render an opinion without a resort to mere speculation, then the examiner must explain why this is so.

2.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




